03/18/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0262

                                          DA 19-0262
                                       _________________

MOUNTAIN WATER COMPANY,

            Plaintiff and Appellant,

      v.

MONTANA DEPARTMENT OF REVENUE,

            Defendant and Appellee,

      and
                                                                   ORDER
CITY OF MISSOULA, a Montana municipal
corporation,

            Intervenor, Appellee,
            and Cross-Appellant,

      and

MISSOULA COUNTY,

            Intervenor, Appellee,
            and Cross-Appellant.
                                       _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Leslie Halligan, District Judge.


                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 18 2020